Exhibit 10.33

ACADIA Pharmaceuticals Inc.

Description of Executive Officer Annual Incentive Cash Compensation Program

The Compensation Committee (the “Committee”) of the Board of Directors (the
“Board”) of ACADIA Pharmaceuticals Inc. (the “Company”) has recommended to the
Board, and the Board has approved, incentive cash compensation for the Company’s
executive officers pursuant to an annual incentive cash compensation program.
The program will provide for an annual incentive cash compensation target equal
to a percentage of each executive’s base salaries as follows: 50% for Uli
Hacksell, President and Chief Executive Officer; 35% for each of Roger Mills,
Executive Vice President, Development and Chief Medical Officer, and Thomas
Aasen, Executive Vice President, Chief Financial Officer and Chief Business
Officer; and 30% for Glenn Baity, Vice President & General Counsel.

Under the program, after the completion of each fiscal year the Committee
recommends to the Board for approval for each executive a bonus that will be
equal to an amount from 0 to 150% of the applicable target amount. In making its
recommendations, the Committee assesses the level of achievement of specific
criteria by the executive and the Company. These criteria include the
achievement of research and development milestones, including the advancement of
the Company’s clinical programs and the Company’s preclinical assets toward
clinical development; and other criteria the disclosure of which would reveal
confidential business information and plans of the Company.